The State of TexasAppellee




                             Fourth Court of Appeals
                                    San Antonio, Texas
                                          January 23, 2014

                                       No. 04-13-00517-CR

                                    Julio Louis CRAWFORD,
                                            Appellant
                                                 v.
                                      The STATE of Texas,
                                             Appellee

                   From the 290th Judicial District Court, Bexar County, Texas
                                 Trial Court No. 2011CR10663
                           Honorable Melisa Skinner, Judge Presiding

                                          ORDER
         Appellant’s brief was originally due on October 12, 2013. On October 31, 2013,
appellant’s attorney filed a motion for extension of time to file appellant’s brief, which was
granted. On December 27, 2013, appellant’s attorney filed a second motion for extension of time
to file appellant’s brief. On December 31, 2013, we granted the second motion for extension of
time to file appellant’s brief. Our order stated that appellant’s brief was due on January 13, 2014,
and that no further extensions would be granted. Despite our order warning appellant’s attorney
that no further extensions would be granted, appellant’s brief still has not been filed.

        We ORDER appellant’s attorney to file appellant’s brief on or before February 7,
2014. If appellant’s brief is not filed by that date, we will abate this appeal to the trial court for
an abandonment hearing. TEX. R. APP. P. 38.8(b)(2). Contempt proceedings may also be initiated
against appellant’s attorney. Id. 38.8(b)(4).


                                                      _________________________________
                                                      Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of January, 2014.


                                                      ___________________________________
                                                      Keith E. Hottle
                                                      Clerk of Court